ACCEPTED
                                                                                     03-15-00095-CR
                                                                                             6426266
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                8/10/2015 2:06:57 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                     CAUSE NUMBER 03—15—00095—CR

                                                                FILED IN
                                                         3rd COURT OF APPEALS
STATE OF TEXAS                       X   IN THE COURT OF APPEALS
                                                             AUSTIN, TEXAS
                                     X                   8/10/2015 2:06:57 PM
V.                                   X    THIRD COURT OF APPEALS
                                                           JEFFREY D. KYLE
                                                                 Clerk
                                     X
JUAN LEAL                            X        STATE OF TEXAS


     APPELLANT’S AMENDED MOTION TO EXTEND TIME FOR
               FILING OF APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

       COMES NOW THE APPELLANT, by and through his appointed

attorney of record, Paul M. Evans, in the above entitled and numbered

cause, and moves this Court, to grant the Appellant’s Motion to Extend

Time for Filing Appellant’s Brief, and, in support thereof, would show the

Court as follows:

                               I.

       Appellant’s Brief was due before this Court on July 13, 2015. No

previous Motions to Extend Time have been sought.

                               II.

       The undersigned counsel needs additional time to examine the record

and complete the research necessary to complete the Appellant’s Brief. This

Court has noted that the Reporter’s Record was filed on June 11, 2015.
However, after repeated inquiries in the meantime, Counsel was not able to

access these records through the Travis County District Clerk until July 14,

2015. Counsel has not had an adequate opportunity at this time to review

the record. Counsel would hereby respectfully request the deadline be

extended to September 4, 2015.

                               III.

      This Motion is not made for purposes of delay, but so that justice

might be served.



WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully

prays that this Court, upon good cause shown, grant the Appellant’s Motion

to Extend Time for Filing Appellant’s Brief.



                                          Respectfully submitted,
                                          Law Office of Paul M. Evans
                                          811 Nueces Street
                                          Austin, Texas 78701
                                          (512) 569-1418
                                          (512) 692-8002 FAX

                                          _/s/ Paul M. Evans________
                                          PAUL M. EVANS
                                          SBN 24038885
                                          Attorney for Defendant
                           CERTIFICATE OF SERVICE

   I hereby certify that a true and correct copy of the above and foregoing
was delivered by facsimile unto the office of the prosecuting attorney for the
State of Texas—the Travis County District Attorney, mailing address P.O.
Box 1748, Austin, TX, 78767, physical address 509 W. 11 th Street, Austin,
TX, 78701—on this the 10th day of August, 2015.


                                           _/s/ Paul M. Evans________
                                           PAUL M. EVANS


                  CERTIFICATE OF COMPLIANCE

   I hereby certify that the present document contains 368 words, all
contents included.

                                    _/s/ Paul M. Evans________
                                           PAUL M. EVANS